FILE COPY




                                  No. 07-14-00338-CR


Stacie Ann Kenemore                         §     From the 108th District Court of
  Appellant                                        Potter County
                                            §
v.                                                September 23, 2014
                                            §
The State of Texas                                Opinion by Justice Pirtle
 Appellee                                   §



                                  J U D G M E N T

      Pursuant to the opinion of the Court dated Tuesday, September 23, 2014, it is

ordered, adjudged and decreed that this appeal be dismissed for want of jurisdiction.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo